Title: From Benjamin Franklin to a Committee of the Library Company of Philadelphia, 5 February 1775
From: Franklin, Benjamin
To: Library Company of Philadelphia


Gentlemen
London Feby: 5th: 1775
I received your Favour of Decr: 16. with the Bills Barclay & Mitchell on Harvey & Co: for sixty Pounds which is carried to your Credit. I am glad my little Services have been acceptable and every future Opportunity of continuing them will be a Pleasure to, Gentlemen, Your and the Company’s assured Friend, and most obedient Servant
B Franklin
Messrs: Clarkson Hewes & Jones
